



April 24, 2018


Mr. James Gingrich
1345 Avenue of the Americas
New York, NY 10105




Dear Jim:


This letter is to confirm the details of your agreement with AllianceBernstein
L.P. (“AB”) regarding a new special award of restricted limited partnership
units (“Restricted Units”) in AllianceBernstein Holding L.P. (“Holding”). This
special award is intended to reflect the importance of your relocation to the
city where AB will establish its new principal office (the “New Location”), and
your leadership of that process, and is, accordingly, contingent upon your
moving to, and establishing your principal residence and tax domicile in, the
New Location on or before December 31, 2019, and successfully leading that
process.


On April 24, 2018 (the “Grant Date”), the date of this letter, you are being
granted Restricted Units in an amount equal to $14 million, with the number of
Restricted Units based on the closing price on the New York Stock Exchange of a
Holding Unit on the Grant Date, and rounded up to the nearest whole number of
units. The Restricted Units shall vest (and no longer be subject to forfeiture)
ratably on each of December 1, 2019, 2020, 2021 and 2022 (i.e., 25% of the
Restricted Units will vest on each of these dates); provided, with respect to
each installment, that you continue to be employed by AB, and maintain your
principal residence in the New Location, on the vesting date; and provided
further that, if your employment is terminated by AB without “Cause” (as defined
in the addendum annexed hereto), or as a result of your Death or Disability (as
defined in your 2017 Award Agreement under AB’s Incentive Compensation Award
Program, “ICAP”), there will vest immediately a pro-rated portion (based on the
number of days elapsed, compared to the total number of days , in the applicable
vesting period), of the Restricted Units scheduled to vest on the next vesting
date. If the New Location ceases to be your principal residence because AB
requests that you move to another location, the Restricted Units will continue
to vest according to the above vesting schedule so long as you remain employed
by AB. Subject to accelerated delivery upon termination of employment as
described below, all of the Restricted Units, subject to applicable withholding,
shall be delivered to you as promptly as possible after December 1, 2022.


Holding will pay to you the cash distributions with respect to the unvested
Restricted Units and any vested but undelivered Restricted Units on the same
dates as cash distributions generally are paid to holders of Holding Units.


If your employment with AB ceases for any reason prior to December 1, 2022,
Holding will deliver to you any vested Restricted Units, subject to applicable
withholding, and you will immediately forfeit any unvested Restricted Units.






--------------------------------------------------------------------------------





Previously-granted Restricted Units under your letter agreement with AB dated
February 13, 2017, as amended (the “2017 Restricted Unit Award”), and any
deferred awards under ICAP, will continue to vest in accordance with the
pre-existing schedule and conditions.


This award has been made under the AB 2017 Long Term Incentive Plan (the “Plan”)
and is, accordingly, subject to the Plan, including Section 11 of the Plan (a
copy of which is attached hereto), which provides that awards made under the
Plan that constitute nonqualified deferred compensation are intended to comply
with Section 409A of the Internal Revenue Code, as amended, and which also
provides more specifically that certain distributions in respect of such awards
made on account of a “separation from service” within the meaning of Section
409A are subject to the six-month delay imposed under Section 409A.


Except as specifically set forth herein, all compensation is contingent upon
your continued employment, which is at will, and subject to appropriate
withholdings.


This letter confirms our entire understanding with respect to the subject hereof
and supersedes any and all prior agreements and understandings whether written
or oral with respect thereto. I would appreciate your signing and returning a
copy of this letter to confirm your acceptance and understanding of the terms
contained in this letter.


ALLIANCEBERNSTEIN HOLDING L.P.
By:    ALLIANCE BERNSTEIN CORPORATION


By:     /s/ Larry Cranch            
Larry Cranch
General Counsel


ALLIANCEBERNSTEIN L.P.
By:     ALLIANCEBERNSTEIN CORPORATION


By:    /s/ Larry Cranch            
Larry Cranch
General Counsel


ACCEPTED AND AGREED


/s/ Jim Gingrich                     April 26, 2018        
Jim Gingrich                    Dated








--------------------------------------------------------------------------------






Addendum
“Cause” shall mean: (a) conviction, whether following trial or by plea of guilty
or nolo contendere (or similar plea), in a criminal proceeding (i) on a
misdemeanor charge involving fraud, false statements or misleading omissions,
wrongful taking, embezzlement, bribery, forgery, counterfeiting or extortion, or
(ii) on a felony charge or (iii) on an equivalent charge to those in clauses (i)
and (ii) in jurisdictions which do not use those designations; (b) engaging in
any conduct which constitutes an employment disqualification under applicable
law (including statutory disqualifications as defined under the Securities
Exchange Act of 1934, as amended); (c) material failure to perform the duties
associated with your job function or intentional refusal to follow reasonable
requests of your manager without justification; (d) violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which AB or any of its affiliates is a member; (e) violation of
any AB policy concerning hedging or confidential or proprietary information, or
any material violation of any other AB investment-related policy in effect from
time to time; (f) engaging in any act or making any statement which materially
impairs, impugns, denigrates, disparages or negatively reflects upon the name,
reputation or business interests of AB or any of its affiliates; or (g) engaging
in any conduct materially detrimental to AB or any of its affiliates, including
engaging in any activity deemed to be competitive with AB or any affiliate. In
the event of a termination for cause under subparts (c), (f) or (g), AB will
give you a minimum of ten (10) days’ written notice and an opportunity to cure
within thirty (30) days after receipt of notice.


